Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 6 OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th day of July, 2014, the
cause on appeal to revise or reverse the judgment between

DAVENPORT MEADOWS, LP, Appellant                     On Appeal from the County Court at Law
                                                     No. 6, Collin County, Texas
No. 05-12-01471-CV          V.                       Trial Court Cause No. 006-02710-2011.
                                                     Opinion delivered by Justice O'Neill.
JACOB DOBRUSHKIN & GALINA                            Justices Myers and Brown participating.
DOBRUSHKIN, Appellees

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees JACOB DOBRUSHKIN & GALINA DOBRUSHKIN
recover their costs of this appeal from appellant DAVENPORT MEADOWS, LP.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 25th day of February, 2015.




                                                                       LISA MATZ, Clerk